Order, Supreme Court, Bronx County (Howard R. Silver, J.), entered February 4, 1992, which, inter alia, granted defendants’ motion to change venue from Bronx County to Dutchess County and denied plaintiff’s cross-motion to retain venue in Bronx County, unanimously affirmed, without costs.
In this action arising from a vehicular accident in the Bronx, the trial court properly granted the motion to change venue to Dutchess County, where none of the parties reside in Bronx County (see, CPLR 503 [a]). In support of her cross-motion to retain venue in Bronx County, plaintiff was required to demonstrate that the convenience of material witnesses would be served by holding trial in that county, but failed to do so. Defendants’ short delay in submitting a proposed order for the trial court’s signature, attributable to their retention of new counsel, did not constitute an abandonment of their motion (see, 22 NYCRR 202.48 [a]; Levine v Levine, 179 AD2d 625). Concur — Milonas, J. P., Wallach, Asch and Rubin, JJ.